Citation Nr: 1516712	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for ischemic heart disease,
status post-stent prior to September 24, 2014.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus prior to September 24, 2014, and in excess of 60 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2008, September 2010, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The September 2008 rating decision denied entitlement to TDIU, while the September 2010 rating granted service connection for diabetes mellitus, evaluated as 20 percent disabling, and the November 2010 rating decision granted entitlement to service connection for ischemic heart disease, evaluated as 30 percent disabling.  In a December 2014 decision by the Appeals Management Center in Washington, DC, a rating of 100 percent was granted for the heart disability, and a 60 percent rating was granted for the diabetes mellitus; both ratings were effective on September 24, 2014.  The 100 percent rating is the maximum benefit available for the heart disability, and so, for that disability, the period from September 24, 2014 onward is not before the Board.  As for the diabetes mellitus, 60 percent is still less than the maximum benefit available, and the appeal of that issue is still pending for the entire appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In December 2009, prior to certification of the case to the Board, the Veteran's attorney informed the RO via a letter that he no longer represented the Veteran.  The Veteran has not appointed another representative.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The February 2014 remand noted that the RO construed a January 2011 statement as a notice of disagreement with the initial ratings assigned for diabetes mellitus and ischemic heart disease in the September 2010 and November 2010 rating decisions, respectively. The remand also observed that the RO did not issue a statement of the case (SOC), but included these issues in a November 2013 supplemental statement of the case (SSOC), which is precluded by law. 38 C.F.R. § 19.31 (2014).  The Board noted that the lack of an SOC was potentially prejudicial to the Veteran as the November 2013 SSOC did not consider the evidence considered in the April 2010 statement of the case, which was relevant to the TDIU claim and the service connection claims for a heart disability and diabetes mellitus. Therefore, the February 2014 remand ordered that a statement of the case be issued for the initial rating claims.  However, the AOJ instead issued another SSOC in December 2014 that considered only evidence received since the last SSOC. Consequently, the initial rating claims for ischemic heart disease and diabetes mellitus must be remanded to ensure compliance with the Board's February 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With regard to entitlement to TDIU prior to September 24, 2014, the Veteran did not meet the schedular criteria for TDIU, having a combined disability rating of only 40 percent.  See 38 C.F.R. § 4.16.  Where a Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).  

In a May 2014 VA opinion, the examiner opined that the Veteran has been rendered unable to obtain and maintain a substantially gainful employment by his service-connected disabilities, along with his heart medication.  The examiner did not assign a date of onset for the Veteran's unemployability, and he has been unemployed throughout the appeal period.  Thus, the Veteran did not to meet the schedular requirements for TDIU prior to September 24, 2014, but there is evidence that he was unable to obtain and maintain a substantially gainful employment during that period.  Consequently, the issue of entitlement to TDIU prior to September 24, 2014 must be referred to the Director, Compensation and Pension Service for extra-schedular consideration.  Id.

Moreover, the opinion regarding the Veteran's employability was received in May 2014, but the Veteran filed his claim in January 2008.  Therefore, the Board determines that, prior to referral, an opinion should be obtained that specifically addresses the impact of service-connected disabilities on the Veteran's employability for the entire period prior to September 24, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case addressing the issues of entitlement to increased ratings for ischemic heart disease and diabetes mellitus and that readjudicates the issues in light of all relevant evidence of record since the Veteran filed his service connection claim for these disabilities in January 2008. 

2.  Send the claims file to a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have had on his employability throughout the claim period.  The examiner is asked to address the functional effects of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

If the examiner determines that the Veteran was employable for part of the period, the examiner should identify the date upon which the Veteran became unemployable.

A complete rationale must be provided for any opinion offered.

If it is determined that the opinion cannot be provided without another clinical examination, such examination should be scheduled.
3.  The RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration of the issue of entitlement to TDIU.  

4.  After completing the above development and any other development deemed necessary, the RO should readjudicate the issues and, if any benefit sought remains denied, provide another SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


